To the Honorable Senate:

Your request for an advisory opinion concerning the constitutionality of Senate bill 138 was received in the office of the clerk of this court three days after we had issued an advisory opinion to the house of representatives concerning the constitutionality of the same bill. Opinion of the Justices, 115 N.H. 306, 339 A.2d 450 (1975).
Prior to issuing that advisory opinion we were informed in a memorandum of law filed by the chairman of the house and ways committee that the house on May 28,1975, simultaneously asked for an advisory opinion on the constitutionality of Senate bill 138 and referred the bill to the ways and means committee for study, and that the speaker of the house ruled that the committee was obligated to report to the house on the bill by October 1, 1975. RSA ch. 17-D (Supp. 1973); Manual of General Court, Joint R. 31 (1975); N.H.H.R. Jour. 1517-18 (1975); see P. Mason, Manual of Legislative Procedure § 799 (1970). On these facts, we issued our opinion on the constitutionality of Senate bill 138 less than a week ago.
Part II, article 74 of the New Hampshire constitution provides: ' “Each branch of the legislature as well as the governor and council shall have authority to require the opinions of the justices of the supreme court upon important questions of law and upon solemn occasions.” Advisory opinions required by this constitutional provision are limited to advice upon important legal questions pending in, and awaiting consideration and action by, the body entitled to the advice in the course of its duty. Opinion of the Justices, 113 N.H. 87, 88, 302 A.2d 112, 114 (1973); Opinion of the Justices, 73 N.H. 625, 63 A. 505 (1906). If the body entitled to an advisory opinion requests advice upon an important legal question pending before it during a regular session, but intends, for good cause, to consider and act *331upon the question in the course of its duty at an expected special session, the justices have recognized the situation as an exception to the general rule and have given the advice requested. Opinion of the Justices, 109 N.H. 473, 474, 254 A.2d 845, 846 (1969).
The facts given to us show that when the senate adopted the resolution asking for an advisory opinion on Senate bill 138, the bill was not in the possession of the senate either as a matter pending before it or as one referred to a senate committee obligated to report to it during the legislative term of office. In those circumstances, we are not authorized under the State constitution to issue an advisory opinion, and respectfully request to be excused from answering.
Frank R. Kenison
Laurence I. Duncan
Edward J. Lampron
William A. Grimes
Robert F. Griffith